Case: 18-60804      Document: 00515220981         Page: 1    Date Filed: 12/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                    No. 18-60804                            December 3, 2019
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

MARIA REYNOSO-RAMIREZ, also known as Maria Reynoso, also known as
Maria Ramirez,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 026 564


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Maria Reynoso-Ramirez has petitioned for review of the decision of the
Board of Immigration Appeals (BIA) denying Reynoso-Ramirez’s petition for
cancellation of removal. The BIA determined that Reynoso-Ramirez had not
met her burden of showing, under the catch-all provision of 8 U.S.C. § 1101(f),




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60804     Document: 00515220981       Page: 2   Date Filed: 12/03/2019


                                   No. 18-60804

that she was a person of good moral character during the relevant 10-year
period.
      The respondent contends that this court lacks jurisdiction to review
Reynoso-Ramirez’s challenge of the BIA’s discretionary determinations
(a) that Reynoso-Ramirez failed to demonstrate that she was of good moral
character, and (b) that cancellation of removal was not merited. See 8 U.S.C.
§ 1252(a)(2)(B)(i). Reynoso-Ramirez contends that this court has jurisdiction
because her petition presents constitutional claims and questions of law. See
8 U.S.C. § 1252(a)(2)(D).
      Although the respondent contends that Reynoso-Ramirez’s vagueness
challenge is unexhausted, “this court has concluded that when a petitioner’s
due process claim does not assert a procedural error correctable by the BIA, it
is not subject to an exhaustion requirement.” Lopez De Jesus v. INS, 312 F.3d
155, 162 n.47 (5th Cir. 2002); see also Monteon-Camargo v. Barr, 918 F.3d 423,
429 (5th Cir. 2019), as revised (Apr. 26, 2019).
      Reynoso-Ramirez does not have a constitutionally protected liberty
interest in the discretionary relief of cancellation of removal or in eligibility for
that relief. See Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014). Thus, her
due process rights are not implicated by the agency’s decision. See United
States v. Lopez-Ortiz, 313 F.3d 225, 231 (5th Cir. 2002). Accordingly, we
decline to reach the merits of her vagueness challenge because her claim is
insufficient to trigger protection of the Due Process Clause.
      Next, Reynoso-Ramirez maintains that the BIA’s briefing schedule was
unfair and violated her rights to due process and equal protection. But the BIA
noted that Reynoso-Ramirez could have filed a motion for supplemental
briefing to respond to the respondent’s brief. See Assaad v. Ashcroft, 378 F.3d
471, 475 (5th Cir. 2004) (noting that “the failure to receive relief that is purely



                                         2
    Case: 18-60804    Document: 00515220981     Page: 3   Date Filed: 12/03/2019


                                 No. 18-60804

discretionary in nature does not amount to a deprivation of a liberty interest”).
Additionally, this is not a case involving unfavorable or disparate treatment
for a similarly situated group of individuals. Because Reynoso-Ramirez fails to
assert any constitutionally protected interest or present a meritorious equal
protection constitutional challenge, we likewise decline to reach the merits of
this argument. See Mendias-Mendoza v. Sessions, 877 F.3d 223, 228 (5th Cir.
2017).
      Lastly, despite Reynoso-Ramirez’s claim that her DUI convictions are
immaterial to her demonstration of good moral character, her contention rests
on whether the BIA abused its discretion in denying relief, and such review is
beyond this court’s jurisdiction. See § 1252(a)(2)(B)(i); see also Delgado-Reynua
v. Gonzales, 450 F.3d 596, 599-600 (5th Cir. 2006).
      The petition for review of the BIA’s decision denying Reynoso-Ramirez’s
petition for cancellation of removal is DENIED IN PART and DISMISSED IN
PART FOR LACK OF JURISDICTION. The respondent’s motion to dismiss is
GRANTED IN PART.




                                       3